Citation Nr: 0308258	
Decision Date: 05/01/03    Archive Date: 05/15/03	

DOCKET NO.  00-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated at 
10 percent.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision 
that granted service connection for PTSD and assigned a 
10 percent evaluation.  The veteran, who had active service 
from July 1970 to February 1972, expressed disagreement with 
the initial evaluation assigned and appealed that decision to 
the BVA.


REMAND

A preliminary review of the record discloses that in a 
statement from the veteran, dated in April 2002 he requested 
consideration of drug abuse and alcohol dependence secondary 
to his PTSD under Allen v. Principi, 237, F.3d (1368) 
(Fed. Cir. 2001).  In that case, the United States Court of 
Appeals for the Federal Circuit overruled Barela v. West, 
11 Vet. App. 280 and concluded that the statute barring the 
veteran's disability compensation "if the disability is a 
result of a veteran's own willful misconduct or abuse of 
alcohol or drugs" does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  The Court explained that an 
alcohol abuse disability, which is, in fact, a disability 
resulting from a disease contracted in the line of duty, such 
as PTSD, is not a disability resulting from alcohol or drug 
abuse, and does not fall within the statutory preclusion of 
benefits "if the disability is the result of the veteran's 
own willful misconduct or abuse of alcohol or drugs."  Allen, 
237 F.3d at 1376-77.  This matter has not been specifically 
addressed by the RO, although the Board would observe that a 
September 2000 rating decision listed alcohol abuse and drug 
dependence as nonservice-connected disabilities due to 
willful misconduct.  In any event, the veteran was not 
notified of a denial of service connection for drug or 
alcohol abuse and that matter was not addressed by a 
Statement of the Case.  The Board finds that this matter is 
inextricably intertwined with the veteran's current appeal 
for an increased evaluation for his PTSD and must be 
addressed before appellate review.

In addition, in the April 2002 statement the veteran 
explained that he failed to report for a VA examination 
scheduled for him because he did not receive notification of 
the examination as he had moved and was homeless.  Under 
these circumstances, the Board finds that the veteran should 
be afforded another opportunity to report for a VA 
examination.

Lastly, the Board would observe that the veteran receives 
treatment for his PTSD at the VA Medical Center (VAMC) in 
Detroit, Michigan.  The veteran recently submitted medical 
records dated through April 2002.  However, there are 
undoubtedly additional pertinent medical records dated 
subsequent to that date that are not associated with the 
claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should request records of 
treatment for the veteran's PTSD from the 
VAMC in Detroit dated from April 2002 to 
the present date.

2.  The veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner or the RO should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file.   
Following this review and the 
examination, the examiner is requested to 
offer comments and an opinion as to 
whether the veteran's alcohol and drug 
abuse is secondary to or a manifestation 
of his service-connected PTSD.  The 
examiner is also requested to offer 
comments and an opinion as to the degree 
of functional impairment in the veteran's 
capacity for performing substantially 
gainful employment is caused by 
symptomatology associated solely with his 
service-connected PTSD.  Lastly, the 
examiner is requested to assign an Axis V 
diagnosis (Global Assessment of 
Functioning Scale score), consistent the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders that represents only the 
symptomatology attributable to the 
veteran's service-connected disability.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The RO should adjudicate a claim for 
service connection for drug and alcohol 
abuse under the guidance set forth in 
Allen v. Principi, 237 F.3d, 1368 
(Fed. Cir. 2001).  The veteran and his 
representative should be notified of the 
decision and of the veteran's appellate 
rights.  If the benefit sought is denied 
and the veteran submits a Notice of 
Disagreement and Substantive Appeal after 
the issuance of a Statement of the Case, 
this issue should be included in the 
current appeal.

When the development requested has been completed, the case 
should again be reviewed by the RO based on the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statements of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to be 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




